In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Seidell, J.), dated March 14, 2001, which granted the defendants’ motion to dismiss the complaint for the plaintiffs failure to comply with General Municipal Law § 50-h prior to commencing the action.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion to dismiss the complaint because the plaintiff failed to comply with the defendants’ demand for an examination pursuant to General Municipal Law § 50-h (5) before commencing the action (see, Andujar v New York City Hous. Auth., 226 AD2d 657; Bailey v New York City Health & Hosps. Corp., 191 AD2d 606; Restivo v Village of Lynbrook, 84 AD2d 831; CPLR 205 [a]; *430Lehman Bros. v Hughes Hubbard & Reed, 92 NY2d 1014, 1016; see also, Joseph Francese, Inc. v Enlarged City School Dist., 95 NY2d 59, 64-65). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.